Order filed July 17, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                      ____________

                                NO. 14-14-00009-CR
                                  ____________

                     ADALBERTO MARTINEZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 412th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 71837


                                       ORDER

      Appellant is represented by appointed counsel, Faye Gordon. Appellant’s
brief was originally due May 12, 2014. We have granted a total of 90 days
extension of time to file appellant’s brief until August 12, 2014. When we granted
the last extension, we noted that no further extensions would be granted absent
exceptional circumstances. On July 11, 2014, counsel filed a further request for
120 days to file appellant’s brief.
      We grant the request for extension in part and issue the following order.

      Accordingly, we order Faye Gordon to file a brief with the clerk of this
Court on or before September 25, 2014. If counsel does not timely file appellant’s
brief as ordered, the Court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Christopher, Jamison and McCally